Shaw, C. J.
This is a bill to redeem mortgaged premises. The plaintiff claims under a sale made by Dewey, as assignee of Alfred P. Bartlett. The defendant holds under a mortgage, which is admitted to be good, and which the plaintiff makes no objection to paying, in order to redeem. The defendant also claims to hold the equity of redemption under a sale on execution made by an officer on a judgment recovered against Bartlett, which, if valid, takes precedence of the sale by the assignee, and in consequence of which, if held good, the plaintiff cannot recover, without paying the amount for which the equity was sold. The plaintiff resists the allowance of this last claim, and insists that the defendant ought not to recover it, because the judgment on which the execution was issued, and the sale made, was irregular and void, and no good title passed under such sale. The facts are set forth in a report agreed to be taken as a statement of facts.
The court are of opinion, that the plaintiff Read is not entitled to redeem without paying, in addition to the mortgage, the amount for which the equity of redemption was sold, to satisfy the judgment recovered by the Quinsigamond Bank. The attachment of the bank, having been made before Bartlett went into insolvency, if duly followed by a judgment, execution and sale, gave the bank the prior lien. It is not contended by the defendant, that the judgment was void, on the ground *123of fraud, either in claiming a debt where none was due, or in obtaining a judgment for any false or unlawful purpose. The complaint charges an irregularity only, supposed to arise from the appearance of the entries on the docket. The docket is the record, until the record is fully extended, and the same rules of presumed verity apply to it as to the record. Every entry is a statement of the act of the court, and must be presumed to be made by its direction, either by a particular order for that entry, or by a general order, or by a general and recognized usage and practice, which presupposes such an order. We must therefore presume that the several entries on the docket under this action were made by the clerk by proper authority. Nor is this presumption controlled by the testimony of the clerk or the judge. Taking the abbreviated entry for “continued out of the commonwealth,” the same evidence, which proves the entry once rightfully made, proves the cancellation and revocation of it, and then it stands as if no such entry had been made. Then, as to the entry, “ (4) judgment by agreement,” it does not necessarily prove that judgment was to be entered as of that day; it is an abbreviated expression, and may have been intended only to indicate the day on which the agreement was made, in order to regulate the disposition of the case, at the end of the term. In point of fact, we understand from the evidence, that the judgment was not made up, on which the execution issued, until after the rising of the court. But by the usage, an entry may be made by the clerk, without a special order; but such usage, sanctioned by the court, gives the same effect to the entry as an act of the court, as if it were made by a special direction for that case.

Decree accordingly.